Citation Nr: 0521739	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-21 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In June 2003, the RO denied dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

In her July 2003 notice of disagreement and August 2003 
Appeal to the Board (VA Form 9), the appellant identified a 
March 26, 2003, medical opinion from Brian Blair, M.D., the 
veteran's attending physician at the time of his demise.  The 
cited medical opinion is not of record.  During her 
videoconference hearing, the appellant 


reported the veteran was treated by a number of physicians.  
She listed Dr. Hogball, Dr. Kinfield, in addition to Dr. 
Blair and Dr. Daniels.  Records from Doctors Blair 
and Daniels are in the claims folder.  Record from Dr. 
Hogball and Dr. Kinfield are not.  VA should obtain all 
relevant private treatment records which could potentially be 
helpful in resolving the appellant's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The appellant has submitted a timely notice of disagreement 
with the denial of dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  The 
RO has not issued either a statement of the case (SOC) or a 
supplemental statement of the case (SSOC) to the appellant 
and her accredited representative that addresses those 
issues.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where an appellant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

This case is REMANDED for the following action:  

1.  Contact the appellant and ask for 
appropriate releases to procure medical 
records from Dr. Kinfield and Dr. 
Hogball.  Contact Brian Blair, M.D., and 
request that he submit copies of all 
relevant clinical documentation 
pertaining to his treatment of the 
veteran including his March 26, 2003, 
medical opinion for incorporation into 
the record.  The claim folder contains 
Dr. Blair's clinical records from April 
4, 2002, to January 21, 2002, and 
duplicates of these records need not be 
sent.  



2.  Issue a SOC to the appellant and her 
accredited representative which addresses 
the issue of dependency 
and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 
2002).  Give the appellant and her 
accredited representative the opportunity 
to respond to the SOC.  

3.  Then readjudicate the issue of 
service connection for the cause of the 
veteran's death.  If the benefits sought 
on appeal remain denied, the appellant 
and her accredited representative should 
be issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 

